 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     EMILIO NAVARRO-VELASQUEZ
 7
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                 )   Case No. 2:19-cr-0013-MCE
12                                             )
                        Plaintiff,             )   STIPULATION AND ORDER TO
13                                             )   CONTINUE STATUS CONFERENCE AND
     vs.                                       )   EXCLUDING TIME
14                                             )
     EMILIO NAVARRO-VELASQUEZ,                 )   Date: February 21, 2019
15                                             )   Time: 10:00 a.m.
                       Defendant.              )   Judge: Hon. Morrison C. England, Jr.
16                                             )
                                               )
17
            IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18
     States Attorney, through Shea Kenny, Assistant United States Attorney, counsel for Plaintiff, and
19
     Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
20
     counsel for Defendant Emilio Navarro-Velasquez, that the status conference currently scheduled
21
     for February 21, 2019 may be continued to April 04, 2019.
22
            The government has provided 1,026 pages of discovery, including documents related to
23
     the defendant’s prior immigration proceedings and previous criminal cases. This discovery has
24
     been produced directly to defense counsel and/or made available for inspection and copying.
25
     The defense has requested additional discovery from the government, specifically the audio
26
     recordings of the defendant’s immigration proceedings. The government has obtained the
27
     requested recordings and will be producing the recordings to defense counsel as soon as possible.
28

      Stipulation and Order to                      -1-
      Continue Status Conference
 1   Defense counsel requires additional time to review discovery and for investigation and

 2   preparation. Defense counsel believes that failure to grant the above-requested continuance
 3   would deny her the reasonable time necessary for effective preparation, taking into account the
 4   exercise of due diligence. The government does not object to the continuance.
 5          The parties further request to exclude time between February 21, 2019, and April 04,
 6   2019, under the Speedy Trial Act pursuant to Title 18, United States Code, Section
 7   3161(h)(7)(A) and (B)(iv) (Local Code T4), because it results from a continuance granted by the
 8   Court at defendant’s request on the basis of the Court’s finding that the ends of justice served by
 9   taking such action outweigh the best interest of the public and the defendant in a speedy trial.
10   The parties agree that the interests of justice outweigh the best interests of the public and the
11   defendant in a speedy trial and request the Court so to find.
12                                                  Respectfully submitted,
13                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
14
15   Date: February 15, 2019                        /s/ Christina Sinha
                                                    CHRISTINA SINHA
16                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
17                                                  EMILIO NAVARRO-VELASQUEZ
18
19   Date: February 15, 2019                        MCGREGOR W. SCOTT
20                                                  United States Attorney

21                                                  /s/ Shea Kenny
                                                    SHEA KENNY
22                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
23
24
25
26
27

28

      Stipulation and Order to                        -2-
      Continue Status Conference
 1                                                 ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause
 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The status
 4   conference in this matter scheduled for February 21, 2019, is vacated. A new status conference
 5   is scheduled for April 4, 2019 at 10:00 a.m. The Court further finds, based on the
 6   representations of the parties and Defendant’s request, that the ends of justice served by granting
 7   the continuance outweigh the best interests of the public and the Defendant in a speedy trial.
 8   Time shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local
 9   Code T4, to allow necessary attorney preparation taking into consideration the exercise of due
10   diligence for the period from February 21, 2019, up to and including April 4, 2019.
11          IT IS SO ORDERED.
12   Dated: February 20, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to                        -3-
      Continue Status Conference
